Citation Nr: 0920896	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-35 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pancreatitis 
(claimed as a stomach condition).  

2.  Entitlement to service connection for a skin condition. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2009, the Veteran and his spouse testified at a 
video conference hearing over which the undersigned Acting 
Veterans Law Judge presided.  A transcript of the hearing has 
been associated with the Veteran's claims file.  Following 
the hearing, the Veteran submitted additional medical records 
and waived his right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to 
further adjudication of this matter.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration. 

With regard to the Veteran's claim for service connection for 
pancreatitis (claimed as a stomach condition), his service 
treatment records show treatment for stomach pain.  His 
October 1993 separation examination report noted that he had 
lower abdominal cramps on exertion only.  In February 2009, 
Dr. M. G., a private neurologist who treated the Veteran in 
October 2007, stated that the Veteran's neurological problems 
and severe pancreatitis had a "strong possibility" of being 
caused by exposure to something undetermined while overseas 
in the military.  The Veteran and his spouse provided 
credible testimony at his March 2009 video conference hearing 
that his abdominal problems began in service in 1989 and have 
continued to the present.  Medical records show that at 
first, the Veteran's stomach condition was difficult to 
diagnose, but was later determined to be pancreatitis in 
2000.  Given the mention of abdominal pain on the Veteran's 
separation physical, his testimony, and Dr. M. G.'s 
statement, the Board finds that there is an indication that 
the Veteran's pancreatitis may have its origins in service.  
Therefore, an examination is necessary so that the Board may 
have sufficient information to decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for service connection for 
a skin condition, his service treatment records show periodic 
treatment for pseudofolliculitis barbae.  No other skin 
conditions were diagnosed or treated.  However, his October 
1993 separation examination noted that he had three lipomas 
on his right thigh.  His entrance examination was negative 
for any mention of a lipoma.  At his March 2009 hearing, he 
testified that he had been diagnosed with "lymphomas."  The 
Veteran's spouse, a nurse, stated that when the Veteran had a 
flare of pancreatitis, his skin condition worsened.  As a 
nurse, she provided credible testimony with regard to the 
Veteran's skin condition.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 
69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).  

The Veteran was diagnosed with lipomas on his thigh in 
service, and his spouse, a nurse, has stated that the Veteran 
had a skin condition on his thighs that had spread over his 
body.  The Veteran and his spouse testified that the skin 
condition had been present since he was in the military.  As 
discussed above, the Veteran's spouse's testimony is 
considered credible, and is entitled to probative weight.  
The Board finds that there is an indication that the 
Veteran's skin condition was incurred in service, and 
therefore a VA examination is necessary before the claim may 
be decided.  McLendon, 20 Vet. App. at 79.

Additionally, the Veteran's Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) shows that he 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Therefore, another theory of entitlement 
to service connection may be considered for his skin 
condition.  Service connection may be established for his 
skin condition under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to signs or 
symptoms involving skin.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).  The Veteran and his spouse have testified 
that his skin condition has been present for more than six 
months.  Thus, the provisions set forth in C.F.R. § 3.317 may 
apply in his case, depending upon the results of his VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for VA digestive system and skin 
disorders examinations to obtain medical 
nexus opinions indicating whether it is 
at least as likely as not that his 
pancreatitis (claimed as a stomach 
condition) and skin condition are 
attributable to his period of active 
service.  

The skin conditions examiner should also 
provide specific diagnoses for the skin 
condition.  If the examiner finds that 
the Veteran has a skin condition, but he 
or she cannot provide a diagnosis, he or 
she must so state.  If the Veteran is 
found not to have a skin condition, the 
examiner should so state.  

If the Veteran is found to have a skin 
condition, the examiner should state 
whether it has been present for six 
months, and whether it was caused or is 
aggravated by his pancreatitis.  

Inform the designated examiners that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiners should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiners cannot provide the requested 
opinions without resorting to 
speculation, they should expressly 
indicate this.

The claims folder must be made available 
to the examiners, who must state whether 
it was reviewed in conjunction with the 
examination.  The RO should advise the 
Veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claims.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims, to include 
consideration of any additional evidence 
obtained as a result of this Remand. If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board.  The Veteran need take no action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




